UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_________________________________________

DEDRICK WILLIAMS, MARQUESSA PAGE, and
CAMILE SMITH,

                        Plaintiffs,                                            06-CV-291-A
                                                                           DECISION AND ORDER
                v.

THE COUNTY OF NIAGARA; THOMAS BEILEIN, both
individually and in his official capacity as Sheriff of the
County of Niagara; SAMUEL MUSCARELLA, both
individually and as Undersheriff of the County of Niagara;
and JOHN SAXTON, both individually and as Major in
the Niagara County Sherriff’s Office, 1

                Defendants.
_________________________________________

        This § 1983 case is before the Court on the Plaintiffs’ motion to amend; the

Plaintiffs’ motion for partial summary judgment; and the Defendants’ motion for summary

judgment. For the reasons stated below, the Plaintiffs’ motion to amend and motion for

summary judgment are both denied, and the Defendants’ motion for summary judgment

is granted as to Plaintiffs Page and Smith. As to Plaintiff Williams, the Defendants’ motion

for summary judgment is denied. Pursuant to Federal Rule of Civil Procedure 42(b), the

Court will order an initial jury trial limited to the factual question of whether Williams was

strip searched after he taken to the Niagara County Jail on March 11, 2005.

                                           BACKGROUND

        The Court assumes familiarity with this case’s lengthy procedural history. The

case began as a putative class action challenging a policy at the Niagara County Jail



1  Each of the individual Defendant’s successors-in-office “is automatically substituted as a party” for all
official-capacity claims against the individual Defendants. Fed. R. Civ. P. 25(d).

                                                     1
(NCJ) that, in practice, required certain detainees—namely, those remanded to the NCJ

from local jails in Niagara County, New York—to be strip searched prior to being admitted

to the NCJ. The Court ultimately certified a class of NCJ detainees.

        The Court later decertified the class and removed Plaintiff Williams as a class

representative. Thus, each of the named Plaintiffs currently proceeds only on their own

behalf. Both parties have filed motions for summary judgment, which they supplemented

after the Supreme Court issued its decision in Florence v. Board of Chosen Freeholders

of County of Burlington, 566 U.S. 318 (2012). Also before the Court is the Plaintiffs’

motion to file a second amended complaint. The Court addresses each motion in turn. 2


                                              DISCUSSION

    A. The Plaintiffs’ motion to amend

        After the Supreme Court issued its decision in Florence, the Plaintiffs moved to

amend their complaint to add claims that NCJ officials conduct strip searches “well before

detainees are admitted into the custody of the general population of the [NCJ], and before

they are given a reasonable opportunity to post bail.” Docket No. 114-3 at 1. The

Plaintiffs also seek to add a claim alleging that the NCJ’s strip search practices violate

the New York State Constitution.




2 In an April 5, 2018 status report, the Plaintiffs requested “an opportunity to provide supplemental briefing
to the Court on the Defendants’ Motion for Summary Judgment, and to bring to the Court’s attention
decisions from other Federal courts after Florence that continue to reiterate where, as here, blanket strips
searches are conducted by municipalities well before a detainee enters a County Jail’s general population,
those strip searches remain unconstitutional.” Docket No. 120 at 2. The Court granted the Plaintiffs leave
to file such a brief (Docket No. 121) and thereafter granted two requests for extensions of time. See Docket
Nos. 123 & 125. The Plaintiffs, however, have still not filed their supplemental brief. The Court therefore
declines to consider any arguments about post-Florence case law that may or may not have relevance to
the pending motions for summary judgment.

                                                      2
         Federal Rule of Civil Procedure 15(a)(2) provides that, as applicable here, a party

“may amend its pleading only with . . . the court’s leave. The court should freely give

leave when justice so requires.” It is well settled that this is a “permissive standard,”

intended to promote the “strong preference for resolving disputes on the merits.” Williams

v. Citigroup Inc., 659 F.3d 208, 212-13 (2d Cir. 2011) (quotation marks omitted). But this

does not mean that “every request to amend must be granted.” Panther Partners Inc. v.

Ikanos Commc’ns, Inc., 347 F. App’x 617, 620 (2d Cir. 2009). Among the “grounds to

deny leave to amend [are] ‘undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed, undue

prejudice to the opposing party by virtue of allowance of the amendment, futility of the

amendment, etc.’” Stiller v. Colangelo, 221 F.R.D. 316, 317 (D. Conn. 2004) (quoting

Foman v. Davis, 371 U.S. 178, 182 (1962)).

         The Plaintiffs’ motion to amend is denied for the same reasons the Court denied

the plaintiffs’ motion to amend in a companion case brought against Erie County, New

York: The Plaintiffs in this case “waited too long to file the motion,” and the Defendants

“would be unduly prejudiced by the proposed eve-of-judgment amendment.” Pritchard v.

County of Erie, 04-CV-534-A, 2018 WL 1036165, at *6 (Feb. 23, 2018). A court “plainly

has discretion . . . to deny leave to amend where the motion is made after an inordinate

delay, no satisfactory explanation is offered for the delay, and the amendment would

prejudice the defendant[s].” Cresswell v. Sullivan & Cromwell, 922 F.2d 60, 72 (2d Cir.

1990).

         As was true in the Erie County case, the “record [in this case] does not show that

the . . . Plaintiffs sought to raise” their new claims “at any time during” the five-year period



                                               3
between when this case was filed and when the Court “stayed this case in anticipation of

Florence. To be sure, the . . . Plaintiffs’ proposed” amendments “likely did not take on

particular resonance until Florence largely foreclosed [their] claims. But the . . . Plaintiffs

offer no reason why they could not have raised” their new claims “prior to Florence.” Id.

Those claims were as available in 2006 (when this case was filed) as they were in 2011

(when the Court stayed this case pending the Supreme Court’s decision in Florence). 3

“And because those claims were available well before Florence, the . . . Plaintiffs have

not offered a sufficient reason to excuse their delay in moving to amend.” Id. Cf.

Cresswell, 922 F.2d at 82 (observing that, in considering a late-filed motion to amend,

“the court is free to conclude that ignorance of the law is an unsatisfactory excuse”).

        Moreover, as with the Erie County case, “this unexplained delay . . . caused at

least some prejudice to the . . . Defendants.” Pritchard, 2018 WL 1036165, at *7. See

Evans v. Syracuse City School Dist., 704 F.2d 44, 47 (2d Cir. 1983) (“[T]he longer the

period of an unexplained delay, the less will be required of the nonmoving party in terms

of a showing of prejudice.”) (quotation marks omitted). Discovery has been complete in

this case for some time. The Defendants assert that, had the Plaintiffs’ original complaint

included the claims they now seek to add, the Defendants would have pursued different

issues in discovery. See Docket No. 116 at 17-18 (“While the deposition testimony

addresses . . . the issue of the status of inmates being remanded to the NCJ and

subjected to the requirements of Policy 1109, it was never a focus of discovery because




3  In deciding that the Plaintiffs’ motion to amend was unduly delayed, the Court does not consider the
period of time that has passed since Florence was decided. The Plaintiffs proposed amending their
complaint following Florence, but the Court did not act on the Plaintiffs’ proposal. Although the Plaintiffs
did not seek any action from the Court during the intervening period—or simply move to amend—the Court
also shares some of the blame for failing to manage this case more aggressively.

                                                     4
it was not asserted as a theory of liability against the Defendants.”) This claim is quite

reasonable because “[t]he Fourth Amendment question” in this case is “very fact

dependent.” Pritchard, 2018 WL 1036165, at *7. Thus, to allow the Plaintiffs to amend

their complaint would require the Court to reopen discovery.                       That, in turn, would

constitute a significant burden on the Defendants given that “all of the named defendants

in this action (who were the key administrators of the [NCJ] during the relevant time

period) are no longer affiliated with the County, Sheriff’s Department, or the Facility.”

Docket No. 116-1 ¶ 44. And, of course, “there is obvious prejudice in asking witnesses

to recall events that occurred” over a decade ago. Pritchard, 2018 WL 1036165, at *7.

        This is more than enough prejudice to deny the Plaintiffs’ motion, particularly given

that the claims they now seek to add have been available since the day this case was

filed. The Plaintiffs’ motion to amend (Docket No. 114) is therefore denied. 4

    B. The Defendants’ motion for summary judgment

        1. Applicable law

            a. Summary judgment standard

        The summary judgment standard is well settled. A party is entitled to summary

judgment if the party shows “that there is no genuine dispute as to any material fact and

the [party] is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). A fact is

“material” if it “might affect the outcome of the suit under the governing law.” Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). And a dispute over a material fact is

“genuine” if “the evidence is such that a reasonable jury could return a verdict for the


4 As in the Erie County case, the Court “offers no opinion on whether the Plaintiffs’ proposed amendments
would be futile, particularly in light of the fact that the . . . Plaintiffs’ proposed state law claim raises
apparently novel issues of New York constitutional law, over which the Court would likely decline to exercise
supplemental jurisdiction.” Pritchard, 2018 WL 1036165, at *6 (citing 28 U.S.C. § 1367(c)(1)).

                                                     5
nonmoving party.” Id. Thus, a court’s role in deciding a summary judgment motion is “not

. . . to weigh the evidence and determine the truth of the matter but to determine whether

there is a genuine issue for trial.” Id. at 249. When considering a summary judgment

motion, “[t]he evidence of the non-movant is to be believed, and all justifiable inferences

are to be drawn in his favor.” Id. at 255.

       When a party seeks summary judgment on a constitutional challenge to a prison

policy—where, as discussed below, the law mandates a degree of deference to the

judgment of prison officials—a court “must distinguish between evidence of disputed facts

and disputed matters of professional judgment.        In respect to the latter, [a court’s]

inferences must accord deference to the views of prison authorities.” Beard v. Banks,

548 U.S. 521, 530 (2006). “Unless a prisoner can point to sufficient evidence regarding

such issues of judgment to allow him to prevail on the merits, he cannot prevail at the

summary judgment stage.” Id.

          b. Municipal and individual liability under § 1983

       The Defendants in this case are the County of Niagara and several high-ranking

officials in the Niagara County Sherriff’s Office, each of whom is sued in both his official

and individual capacities. The principles governing liability under § 1983 are different for

each type of defendant.




                                             6
                        i.       Individual-capacity liability5

        “In order to establish individual liability under § 1983, a plaintiff must show (a) that

the defendant is a ‘person’ acting ‘under the color of state law,’ and (b) that the defendant

caused the plaintiff to be deprived of a federal right.” Back v. Hastings on Hudson Union

Free School Dist., 365 F.3d 107, 122 (2d Cir. 2004). See also Colon v. Coughlin, 58 F.3d

865, 873 (2d Cir. 1995) (identifying ways in which a defendant may have personal

involvement in a constitutional violation).

                        ii.      Municipal liability

        The principles governing liability for Niagara County are somewhat different than

the principles governing liability for the individual Defendants. “A municipality may be

liable under § 1983 only ‘if the governmental body itself ‘subjects’ a person to a

deprivation of rights or ‘causes’ a person ‘to be subjected’ to such deprivation.’” Cash v.

Cnty. of Erie, 654 F.3d 324, 333 (2d Cir. 2011) (quoting Connick v. Thompson, 563 U.S.

51, 60 (2011) and Monell v. Dep’t of Soc. Servs., 436 U.S. 658, 692 (1978)).                                      A

municipality, in other words, “cannot be held ‘vicariously liable under § 1983 for [its]

employees’ actions.’” Id. (quoting Connick, 563 U.S. at 60) (quotation marks omitted).

Rather, “to establish municipal liability under § 1983, a plaintiff must prove that ‘action




5  As noted, each of the individual Defendants is sued in both his official and individual capacities. “[A]
§ 1983 suit against a municipal officer in his official capacity is treated as an action against the municipality
itself.” Coon v. Town of Springfield, Vt., 404 F.3d 683, 687 (2d Cir. 2005) (citing Brandon v. Holt, 469 U.S.
464, 471-73 (1985)). See also Baines v. Masiello, 288 F. Supp. 2d 376, 384 (W.D.N.Y. 2003) (“[A] suit
against a municipal officer in his or her official capacity is functionally equivalent to a suit against the entity
of which the officer is an agent. Therefore, . . . it would be redundant to allow the suit to proceed against
the City of Buffalo and the individual city officials in their official capacity.”) (citations omitted). None of the
individual Defendants moved to dismiss the official-capacity claims against them, but because those claims
are duplicative of claims against Niagara County, they are, in effect, merged into the municipal-liability
claims. Thus, the Court need not consider the Plaintiffs’ official-capacity claims separately from the
Plaintiffs’ municipal-liability claims

                                                         7
pursuant to official municipal policy’ caused the alleged constitutional injury.” Id. (quoting

Connick, 563 U.S. at 60).

            b. The Fourth Amendment as applied to prison strip searches

        The Fourth Amendment prohibits “unreasonable searches and seizures.” As its

text makes clear, “the ultimate touchstone of the Fourth Amendment is ‘reasonableness.’”

Brigham City, Utah v. Stuart, 547 U.S. 398, 403 (2006). “The test of reasonableness

under the Fourth Amendment,” however, “is not capable of precise definition or

mechanical application,” and, “[i]n each case it requires a balancing of the need for the

particular search against the invasion of personal rights that the search entails.” Bell v.

Wolfish, 441 U.S. 520, 559 (1979). 6

        The context in which a Fourth Amendment “search” occurs helps inform the

search’s reasonableness. As a general matter, a court considering a Fourth Amendment

claim must “consider the scope of the particular intrusion, the manner in which it is

conducted, the justification for initiating it, and the place in which it is conducted.” Id.

Searches of the sort at issue in these cases present two often countervailing

considerations: Detention facilities are “unique place[s] fraught with serious security

dangers,” id., but, at the same time, it is difficult to “underestimate the degree to which

[such] searches may invade the personal privacy of inmates.” Id. at 560. Balancing those

considerations can be difficult, because while “inmates do not enjoy the full range of

constitutional rights possessed by unincarcerated individuals, the Fourth Amendment still




6  Of course, subject to several “specific exception[s],” Riley v. California, 134 S. Ct. 2473, 2482 (2014),
“reasonableness generally requires the obtaining of a judicial warrant.” Veronia School Dist. 47J v. Acton,
515 U.S. 646, 653 (1995). No Plaintiff has suggested that a warrant is required for a non-contact prison
strip search.


                                                     8
requires that searches—even those in the prison context—be reasonable.” Hodges v.

Stanley, 712 F.2d 34, 35 (2d Cir. 1983) (citing Price v. Johnston, 334 U.S. 266, 285

(1948)).

        These principles underlie the Supreme Court’s decision in Florence v. Board of

Chosen Freeholders of the County of Burlington, 566 U.S. 318 (2012). Florence involved

a challenge to a jail policy requiring “strip searches” of all detainees, regardless of the

seriousness of the detainee’s alleged offense, and regardless of whether any reason

existed to suspect that the detainee posed a danger or might be smuggling contraband. 7

The plaintiff in Florence was arrested based on a warrant that was later found to be

invalid. After his arrest, the plaintiff was taken to a county detention center, where he was

held for six days; he was then taken to a county correctional facility, after which he was

released.     Regulations at the first facility “required every arrestee to shower with a

delousing agent,” and “[o]fficers would check arrestees for scars, marks, gang tattoos,

and contraband as they disrobed.” Id. at 323. The plaintiff “claim[ed] he was also

instructed to open his mouth, lift his tongue, hold out his arms, turn around, and lift his

genitals.” Id.

        The second facility to which the plaintiff was taken had similar requirements. “[A]ll

arriving detainees passed through a metal detector and waited in a group holding cell for

a more thorough search.” Id. at 324. “When they left the holding cell, they were instructed



7 The Court noted that the term “strip search” “is imprecise.” Id. at 325. For instance, the term “may refer
simply to the instruction to remove clothing while an officer observes from a distance of, say, five feet or
more; it may mean a visual inspection from a closer, more uncomfortable distance; it may include directing
detainees to shake their heads or to run their hands through their hair to dislodge what might be hidden
there; or it may involve instructions to raise arms, to display foot insteps, to expose the back of the ears, to
move or spread the buttocks or genital areas, or to cough in a squatting position.” Id. As used in Florence,
however, the term “strip search” did “not include any touching of unclothed areas by the inspecting officer.”
Id.

                                                       9
to remove their clothing while an officer looked for body markings, wounds, and

contraband. Apparently without touching the detainees, an officer looked at their ears,

nose, hair, scalp, fingers, hands, arms, armpits, and other body openings.” Id. The

plaintiff also “allege[d] [that] he was required to lift his genitals, turn around, and cough in

a squatting position as part of the process.” Id. The plaintiff was then required to shower,

after which he was allowed to enter the facility. Id. No corrections officer at either facility

touched any part of the plaintiff’s unclothed body. Id. at 325.

       Florence’s analysis began by recognizing the “establish[ed]” principle that

“correctional officers must be permitted to devise reasonable search policies to detect

and deter the possession of contraband in their facilities.” Id. at 328. Moreover, the Court

observed, “[t]he task of determining whether a policy is reasonably related to legitimate

security interests is ‘peculiarly within the province and professional expertise of

corrections officials.’” Id. (quoting Bell, 441 U.S. at 548). Thus, the bottom-line rule from

the Court’s prison-search cases is that “deference must be given to the officials in charge

of a jail unless there is ‘substantial evidence’ demonstrating their response to the situation

is exaggerated.” Id. at 330 (quoting Block v. Rutherford, 468 U.S. 576, 584-85 (1984)).

       In light of these principles, the Court rejected the plaintiff’s argument that “more

invasive search procedures” were unconstitutional as applied to detainees who were held

for less-serious offenses, and for whom there was no “reasonable suspicion of a

concealed weapon or other contraband.” Id. The Court began by observing that “[t]he

admission of inmates creates numerous risks for facility staff, for the existing detainee

population, and for a new detainee himself or herself.” Id. These risks include the

introduction of lice or contagious infections, the risk “posed by the increasing number of



                                              10
gang members who go through the intake process,” and the “most serious responsibility”

of “[d]etecting contraband concealed by new detainees.”                  Id. at 331-32.     Providing

anecdotal evidence of the problem of prison contraband—even from the most benign

items, such as chewing gun or a pen case 8—and observing that it “often takes little time

and effort” to conceal contraband, the Court concluded that “[i]t is not surprising that

correctional officials have sought to perform thorough searches at intake.” Id. at 333.

       With these considerations in mind, the Court observed that “[t]he record” in

Florence provided “evidence that the seriousness of an offense is a poor predictor of who

has contraband,” and the record also demonstrated “that it would be difficult in practice

to determine whether individual detainees fall within” the plaintiff’s “proposed exemption”

for detainees who had been arrested for less serious crimes. Id. at 334. This was true

for several reasons: First, “[p]eople detained for minor offenses can turn out to be the

most devious and dangerous criminals.” Id. at 334-35 (providing anecdotal examples).

Second, “[e]xperience shows that people arrested for minor offenses have tried to

smuggle prohibited items into jail, sometimes by using their rectal cavities or genitals for

the concealment.” Id. at 335. Third, “[e]ven if people arrested for a minor offense do not

themselves wish to introduce contraband into a jail, they may be coerced into doing so

by others”—“for example, [if] a person arrested and detained for unpaid traffic citations is

not subject to the same search as others, this will be well known to other detainees with

jail experience.” Id. at 336. And fourth, “[i]t . . . may be difficult, as a practical matter, to

classify inmates by their current and prior offenses before the intake search.” Id. Intake



8 “Chewing gum can block locking devices,” while “an overlooked pen case can pose a significant danger”:
“Inmates commit more than 10,000 assaults on correctional staff every year and many more among
themselves.” Id. at 332-33 (quotation marks omitted).

                                                  11
officials “would be required, in a few minutes, to determine”—on pain of possible liability,

“or even . . . charges of discriminatory application”—“whether any of the underlying

offenses were serious enough to authorize the more invasive search protocol.” Id. at 337.

       Thus, Florence held that “courts must defer to the judgment of correctional officials

unless the record contains substantial evidence showing their policies are an

unnecessary or unjustified response to problems of jail security.” Id. at 322-33. Doing so

in Florence meant that “every detainee who will be admitted to the general population

may be required to undergo a close visual inspection while undressed.” Id. at 322.

       Florence emphasized, however, that its holding does not apply to every

conceivable prison strip search. Specifically, the Court noted that it was not asked “to

rule on the types of searches that would be reasonable in instances where, for example,

a detainee will be held without assignment to the general jail population and without

substantial contact with other detainees.” Id. at 338-39. The Court also noted that it was

not asked to consider the case of “an arrestee whose detention has not yet been reviewed

by a magistrate or other judicial officer, and who can be held in available facilities removed

from the general population.” Id. at 339. See also id. at 340 (Roberts, C.J., concurring)

(“[I]t is important for me that the Court does not foreclose the possibility of an exception

to the rule it announces.       Justice Kennedy[’s majority opinion] explains that the

circumstances before it do not afford an opportunity consider that possibility.”); id. (Alito,

J., concurring) (“join[ing] the opinion of the Court but emphasiz[ing] the limits of [its]

holding”); In re Nassau Cnty. Strip Search Cases, 639 F. App’x 746, 750-51 (2d Cir. 2016)

(“[T]he Supreme Court [in Florence] indicated that categorically strip-searching the

following two classes of detainees may not pass constitutional muster: (1) detainees



                                             12
charged with misdemeanors and segregated alone from the general population; and (2)

detainees charged with misdemeanors and segregated with other detainees charged with

misdemeanors from the general population.”) (emphasis in original).

       With these background principles in mind, the Court now addresses the parties’

motions for summary judgment.

       2. Facts

           a. The Niagara County Jail

       The NCJ, located in Niagara County, New York, is “a large facility consisting of two

buildings.” Docket No. 88 ¶ 67. The NCJ houses, on average, 500 detainees per day,

and it processes approximately 6,000 detainees per year. 9 Id. ¶ 70. Over 60% of the

NCJ’s population is being held while awaiting trial on felony charges, or after having been

convicted of felony changes. Id. It is undisputed that at least “some portion” of the NCJ’s

population “ha[s] involvement with drugs,” either by way of addiction or “the drug trade.”

Id. ¶ 71. It is also undisputed that at least “some portion” of the NCJ’s population “ha[s]

involvement with gang activity.” Id. ¶ 72.

       Each of the three Plaintiffs in this case testified that he or she was strip searched

as part of the NCJ’s admissions process. Two of the Plaintiffs—Page and Smith—were

strip searched following ordinary arrests. The third Plaintiff—Williams—claims to have

been strip-searched following what the Defendants characterize as “a bizarre incident in

Niagara Falls City Court” in which the presiding judge “arrested an entire courtroom” after

no one admitted to possessing what the judge believed was a ringing cell phone. Docket

No. 84-2 ¶¶ 74-75. Given the unique circumstances surrounding Williams’ claims, as well


9Although defense witnesses drew a distinction between “inmates” and “detainees,” for convenience, the
Court uses the term “detainees” to refer to all persons committed to the custody of the NCJ.

                                                 13
as a factual question concerning whether Plaintiff Williams was actually strip searched,

the Court addresses his claims separately from Plaintiffs Page and Smith’s claims.

            b. Plaintiffs Page and Smith

       As relevant to this case, Smith was arrested for disorderly conduct in June 2006.

Docket No. 88 ¶ 23. She was taken to the Niagara Falls City Jail and placed in a holding

cell for several minutes, after which she was booked. Id. ¶ 24. Smith was then arraigned

and bail was set at $250. Id. ¶ 25. Smith, however, was unable to contact someone to

post bail, so she was held at the Niagara Falls City Jail until approximately 4:00 p.m. Id.

¶¶ 26-27. She was not searched in any way during her time at the Niagara Falls City Jail.

Id. ¶ 27.

       That afternoon, Smith and several other detainees were transferred to the NCJ.

Id. ¶ 28. At the NCJ, men and women were placed in separate holding cells. Id. ¶ 29.

Each detainee was then called out of the cell, one at a time, and entered a shower room

accompanied by a female deputy. Id. No one other than the deputy and Plaintiff Smith

were present in the room. Id.

       The deputy instructed Smith to remove all of her clothing, including her underwear;

the deputy then used a flashlight to look in Smith’s mouth and ears and “felt through

[Smith’s] hair." Id. The deputy also instructed Smith to “lift her breast, bend over and

spread her buttocks, and squat down.” Id. Smith was then provided with a jail uniform.

By 7:00 p.m. Smith learned that she had made bail, and she was not transferred to the

NCJ’s female unit. Id. ¶ 30.

       Page’s experience at the NCJ was similar to Smith’s. Page was arrested and

taken to the Niagara County Jail in October 2004 for failing to pay parking tickets. Id. ¶



                                            14
33. After booking, Page was arraigned, and bail was set at $500. Id. ¶ 35. Page was

unable to post bail, and as a result, she was transferred to the NCJ with several other

detainees. Id. ¶¶ 34-35. As with Smith, once Page arrived at the NCJ, male and female

detainees were separated. Id. ¶ 36. Page was then taken to a shower room with a female

deputy, and no one else. Id. ¶ 37. In the shower room, Page was “told to take off her

clothes, lift her breasts, and bend over,” but the deputy “did not ask [Page] to do anything

else.” Id. After exchanging her clothes, Page was placed into another room with other

detainees and, eventually, transferred to the NCJ’s female unit. Id.

       Page was arrested again in December 2005 based on an outstanding arrest

warrant. Id. ¶ 39. Page was transported to the Niagara Falls City Jail, arraigned, and

had bail set at $1,000. Id. ¶ 40. Page was then remanded to the NCJ after failing to

make bail. Id. After arriving at the NCJ, Page was taken directly to the shower room,

given a uniform, and subjected to the same search process to which she had been subject

in 2004. Id. ¶ 41. During the search, a female deputy “was on the other side of the

shower curtain.” Id. Page then dressed, was taken to a holding room, and transferred to

the female unit cellblock until she posted bail several days later. Id. ¶ 41.

          c. Niagara County Sheriff’s Department Policy 1109

       The Fourth Amendment issue in this case concerns Niagara County Sheriff’s

Department Policy 1109. Policy 1109 states that “[i]t is the policy of the [NCJ] to conduct

thorough searches of all inmates within the facility to detect contraband, to deter inmates

from fabricating introducing, or conveying contraband and to detect potential security

breaches within the facility.” Docket No. 84-3 at 112. To that end, Policy 1109 establishes

a procedure “in regards to the utilizing of the Strip search upon inmates entrusted to the



                                             15
care of the [NCJ] to detect contraband.” Id. at 113. For instance, Policy 1109 requires

strip searches of detainees “entrusted to the care” of the NCJ when they reenter their

housing units from work detail; following a contact visit; based upon reasonable suspicion;

or following a court appearance “whereupon there is a reasonable expectation of contact

with the public.” Id. at 113-14.

        In practice, NCJ officials apply Policy 1109 to two categories of detainees: (1)

current NCJ detainees who fall into one of Policy 1109’s search criteria (for instance, an

NCJ detainee who is allowed a contact visit); and (2) detainees who have been remanded

to the NCJ from local jails in Niagara Falls, New York; North Tonawanda, New York; and

Lockport, New York. By contrast, Policy 1109 does not apply to detainees who are

brought directly to the NCJ following an arrest by the Niagara County Sheriff’s Office, the

New York State Police, or police departments in Niagara County that do not have their

own jail. Docket No. 84-3 at 69, 74-81. Those detainees are subject to Policy 1201,

which establishes guidance “regarding entrance procedures for persons lawfully

committed to” the NCJ. Id. at 104. See also id. at 99 ¶ 21 (“The individual admitted to

the facility pursuant to Policy 1201 has not been part of any inmate population, did not

know they were going to be confined, and did not have a substantial opportunity to obtain

and conceal contraband in anticipation of their commitment to the NCJ.”)

        The only issue in this case concerns the legality of Policy 1109 as it is applied to

NCJ detainees who are remanded to the NCJ after being booked at a local jail in Niagara

Falls, Lockport, or North Tonawanda. 10 (No other municipality in Niagara County has its


10 There is some confusion in the record about whether all post-arraignment detainees remanded from jails

in North Tonawanda and Lockport are subject to Policy 1109. For instance, the Niagara County Sheriff
suggested that all such detainees are subject to Policy 1109. See Docket No. 84-3 at 89-90. By contrast,
NCJ Captain Daniel Engert testified that detainees from Lockport and North Tonawanda would be subject

                                                  16
own jail and, thus, any person arrested by a police agency in those municipalities would

be brought directly to the NCJ and processed pursuant to Policy 1201.) For example, if

a person is arrested in Niagara Falls, he will be booked and admitted to the Niagara Falls

City Jail until he is arraigned in Niagara Falls City Court. Id. at 82. At the end of each

day, the Niagara County Sheriff’s Office transports a group of detainees from the Niagara

Falls City Jail to the NCJ. Id. at 82-83. That group may include current NCJ detainees

who were transported to the Niagara Falls City Jail earlier that day for an appearance in

Niagara Falls City Court, and—as is relevant to this case—the group may also include

detainees who were arrested, booked at the Niagara Falls City Jail, and remanded to the

NCJ after arraignment in Niagara Falls City Court. Id. at 20-21; 82-83.

        In practice, then, two different people arrested for the same crime—for instance,

one in Niagara Falls and the other in the Town of Lewiston, which does not have a jail—

“would be treated differently for the purposes of a strip search.” Id. at 29. The detainee

arrested in Niagara Falls would, upon his initial entry into the NCJ, be treated “as though

he’s [already] an inmate in the [NCJ],” notwithstanding that he had not previously been to

the NCJ. Id. at 30. This means that the detainee would be subject to the same search

conditions as any other NCJ detainee: he would be strip searched upon entry to the NCJ,

without regard for the crime with which he is charged. See id. at 84-3 at 47 (“The inmate

in the [NCJ] . . . is no different than the inmate who is in the Niagara Falls City Jail who is

in my estimation transported in a bus which is no different than if I put them all in another



to Policy 1109 (as opposed to Policy 1201) only if they are “coming back to the [NCJ] in a bus with other
inmates who are already in the system from Niagara County.” Id. at 70. But see id. at 71 (“[T]he test is
them being in another facility with other inmates and being brought to the Niagara County Jail.”) To the
extent that there is a discrepancy in the record about the scope of Policy 1109, that discrepancy is irrelevant
to the Court’s Fourth Amendment analysis, and it is also irrelevant to the claims of the named Plaintiffs,
each of whom was brought to the NCJ from the Niagara Falls City Jail.

                                                     17
housing unit in the [NCJ].”); id. at 97 ¶ 14 (observing that “[w]hether an inmate is coming

to the NCJ from a city jail . . . or whether the inmate is returning to NCJ from a work detail,

court appearance, or contact visit, there is a reasonable expectation that those individuals

have had contact with the public and/or others outside of the control of the NCJ staff”).

       Daniel Engert, the Captain of the NCJ, testified that several security concerns

necessitate strip-searching detainees who are remanded to the NCJ from local jails in

Niagara County. The first concern arises from the NCJ’s inability to know or control the

security protocols at other facilities. As Captain Engert testified, detainees from the

Niagara Falls City Jail are “processed into a jail that [Captain Engert] ha[s] no control

over”—that is, he has “no control over the processing procedures, . . . the security

procedures, . . . the supervision procedures, . . . [or] the staff that perform those

procedures.” Docket No. 84-3 at 58. See also id. at 49-50 (“They are a different police

agency, they run a different facility, and I don’t have any control of their staff, and I don’t

have any control of what their procedures are . . . . That’s the Niagara Falls Police

Department’s policy and their booking office policy.”) In short, Captain Engert testified

that Policy 1109’s strip-search rule is based on the need for NCJ staff to personally ensure

the safety of their facility, rather than rely on another police agency to do so. As Captain

Engert testified, “it’s not . . . good correctional practice to make assumptions [about] the

tactics and the policies and procedures of another facility and . . . and then . . . allow those

[practices] to be. . . avoided or not observed when [detainees] get to the Niagara County

Jail.” Id. at 50.

       To justify Policy 1109’s application to detainees remanded to the NCJ from other

facilities, Captain Engert also identified a concern that such detainees might be more



                                              18
likely to introduce contraband into the NCJ. Captain Engert, for instance, testified about

the “seizure of contraband from inmates who come off the Niagara Falls City Court

buses.” Id. at 25. Captain Engert also identified a concern that, if detainees were not

strip searched prior to entering the NCJ from a local jail in Niagara County, those

detainees “would certainly be targeted” by other detainees “to be the one who would be

bringing contraband into the facility whether [the detainee] wanted to or whether he didn’t

want to.” Id. at 30. Indeed, Captain Engert testified that, if the NCJ “had a policy that

flagged inmates who would not be subjected to a screening process when they come in

the facility,” “common sense” would dictate that that inmate “would be utilized, potentially,

. . . as [a] vehicle[] for . . . contraband entering into the facility.” Id. at 39.

       3. Analysis

           a. Plaintiffs Page and Smith’s claims against the County of Niagara and
              the individual Defendants in their official capacities.

       The Defendants have established that they are entitled to summary judgment as

to Page and Smith’s claims against Niagara County and the individual Defendants in their

official capacities.

       As noted above, Florence reiterated the “establish[ed]” principle that “correctional

officers must be permitted to devise reasonable search policies to detect and deter the

possession of contraband in their facilities.” Florence, 566 U.S. at 328. Florence also

reaffirmed that “[t]he task of determining whether a policy is reasonably related to

legitimate security interests is ‘peculiarly within the province and professional expertise

of corrections officials.’”    Id. (quoting Bell, 441 U.S. at 548).           As such, Florence

underscored that “courts must defer to the judgment of correctional officials unless the




                                                 19
record contains substantial evidence showing their policies are an unnecessary or

unjustified response to problems of jail security.” Id. at 322-33.

       There is no genuine factual dispute concerning whether Policy 1109, as applied to

detainees arriving at the NCJ from local jails in Niagara County, is “reasonably related to

legitimate security interests.” Id. at 328. As an initial matter, Florence recognized that

keeping contraband out of a prison—the ultimate goal of Policy 1109—“is a most serious

responsibility.” Id. at 332. See Docket No. 84-3 at 112 (identifying the purpose of Policy

1109 as “detect[ing] contraband,” “deter[ing] inmates from fabricating, introducing, or

conveying contraband,” and “detect[ing] potential security breaches within the facility”).

       Policy 1109 reasonably furthers that goal by attempting to eliminate one avenue

through which detainees might introduce contraband into the NCJ: By obtaining

contraband at another, possibly less secure, facility before being transported to the NCJ.

For instance, the record shows that detainees who arrive at the NCJ from other local jails

are, prior to remand, sometimes placed in situations where it would be easy to acquire

contraband, such as in public courtrooms or during visits with family members or

attorneys.   See, e.g., Docket No. 84-4 at 84 and 97-98 (personal observation by

Defendants’ expert witness that North Tonawanda detainees “are in courtrooms and other

facilities inside those buildings where on occasion they have direct contact with family

members and attorneys”). Compounding the risk posed by such opportunities, Captain

Engert has no ability to ensure that officers at other jails take adequate steps to detect

and intercept contraband. For instance, Captain Engert testified that detainees at the

Niagara Falls City Jail are not subject to “active supervision”—that is, detainees at the

Niagara Falls City Jail are not, even in a group setting, consistently monitored by a single



                                            20
officer. Docket No. 84-3 at 27-28. And, notwithstanding whether local jails in Niagara

County do employ “active supervision,” Captain Engert has “no control over the

processing procedures, . . . the security procedures, . . . the supervision procedures, . . .

[or] the staff that perform those procedures.” Id. at 58. At bottom, Captain Engert testified

that “it’s not . . . good correctional practice” to base the NCJ’s security protocols on

“assumptions [about] the tactics and the policies and procedures of another facility.” Id.

at 50. Particularly when Captain Engert is afforded the deference he is due, this is an

eminently reasonable conclusion.

       Moreover, as Captain Engert testified, if categories of detainees—for instance,

those charged with misdemeanors in Niagara Falls—were not strip searched upon

remand to the NCJ, it is “common sense” to think that those detainees might be targeted

by other detainees seeking to introduce contraband into the NCJ. See id. at 33 (Cpt.

Engert’s testimony that if categories of detainees were exempt from a strip search

requirement based on the crime with which they are charged, detainees “are in the same

courtroom, they know the charges, they know what they are in for. . . . [V]ery easily they

could identify who is going to be on the list who is going to be searched and who is going

to be on the list who is not going to be searched”). Indeed, Florence identified this concern

as a “substantial reason” not to mandate, as a matter of Fourth Amendment law, the

categorial exemption of certain types of detainees from strip-search requirements.

Florence, 566 U.S. at 335-36.

       It is therefore reasonable for NCJ officials to conclude that detainees remanded to

the NCJ from other jails must be strip searched before entering the NCJ. Prior to remand,

these detainees have had the opportunity to obtain contraband from the outside world,



                                             21
and they have been in facilities whose security policies are either unknown, inadequate,

or unverifiable. Moreover, if NCJ officials carved out categories of detainees to not

receive a strip search, those detainees might be targeted as potential vehicles for bringing

contraband into the NCJ. Taken together, these reasons demonstrate that Policy 1109’s

application to detainees from Niagara Falls, Lockport, and North Tonawanda is

reasonably related to the goal of keeping contraband out of the NCJ.

       In response, the Plaintiffs do not identify “substantial evidence showing [that Policy

1109 is] an unnecessary or unjustified response to problems of jail security.” Florence,

556 U.S. at 322-33. To be sure, the Plaintiffs argue that “the Defendants cannot provide

documentation of one single instance where a class member, or anyone, was found to

have contraband secreted in a private area.” Docket No. 88 ¶ 51. Setting aside whether

this statement has support in the record, 11 it does not create a sufficient issue concerning

NCJ officials’ “professional judgment” “to allow [the Plaintiffs] to prevail on the merits.”

Beard, 548 U.S. at 530. Even if NCJ officials had not identified an instance in which a

member of the now-decertified class secreted contraband, it is not unreasonable for NCJ

officials to conclude that the practice of categorically strip searching new detainees

arriving from local jails is still needed to deter detainees from attempting to bring

contraband into the jail. See also Docket No. 84-3 at 38 (Cpt. Engert’s testimony that “we

typically don’t have policies that we write or implement because we’re responding to

something. We try to implement policies that are proactive that prevent those types of

facts from being a reality”).




11 See, e.g., Docket No. 84-3 at 25-26 (testimony regarding “seizure of contraband from inmates who come
off the Niagara Falls City Court buses”).

                                                  22
       Of course, on a motion for summary judgment, the Court must draw all justifiable

inferences in favor of the non-moving party. But in a case challenging a prison regulation,

a court’s “inferences” regarding “disputed matters of professional judgment . . . must

accord deference to the views of prison authorities.” Id. Thus, even when the facts are

viewed in the light most favorable to the Plaintiffs, the Plaintiffs have not identified any

evidence that gives the Court reason to question the professional judgment of NCJ

officials with regard to the practice of strip searching all detainees remanded to the NCJ

from local jails in Niagara County. The Plaintiffs, in other words, have not identified

“substantial evidence showing” that Policy 1109, as applied to such detainees, is “an

unnecessary or unjustified response to problems of jail security.” Florence, 566 U.S. at

323. Because the Plaintiffs have not done so, the Court “must defer to the judgment of

correctional officials” at the NCJ. Id. at 322-23.       See also id. at 328 (“The task of

determining whether a policy is reasonably related to legitimate security interests is

peculiarly within the province and professional expertise of corrections officials.”)

(quotation marks omitted).

       Thus, based on the record before the Court, the Court concludes that Policy 1109,

as applied to Plaintiffs Page and Smith, is reasonable within the meaning of the Fourth

Amendment. As a result, the Court directs judgment in favor of the County of Niagara

and Defendants Beilein, Muscarella and Saxton in their official capacities.

          b. Plaintiffs Page and Smith’s claims against the individual Defendants
             in their individual capacities.

       Defendants Beilein, Muscarella and Saxton are also sued in their individual

capacities. “In order to establish individual liability under § 1983, a plaintiff must show (a)

that the defendant is a ‘person’ acting ‘under the color of state law,’ and (b) that the

                                              23
defendant caused the plaintiff to be deprived of a federal right.” Back v. Hastings on

Hudson Union Free School Dist., 365 F.3d 107, 122 (2d Cir. 2004).

       As to Page and Smith’s claims, the Court enters judgment for the individual

Defendants in their individual capacity for the same reasons the Court entered judgment

for the individual Defendants in their official capacities. As stated above, there is no

genuine factual dispute concerning whether Page and Smith were “deprived of a federal

right” when they were strip searched after being remanded to the NCJ from the Niagara

Falls City Jail.   Thus, the individual Defendants cannot be liable in their individual

capacities. See generally Colon v. Coughlin, 58 F.3d 865, 873 (2d Cir. 1995) (identifying

ways in which a defendant may have personal involvement in a constitutional violation);

Raspardo v. Carlone, 770 F.3d 97, 128 (2d Cir. 2014) (“Because there was no underlying

constitutional violation, liability cannot be imputed to [another defendant] or imposed on

the other individual defendants.”)

          c. Plaintiff Williams’ claims against all Defendants

       As the Court noted in a prior Decision and Order, there is a factual dispute over

whether Williams, as well as all other detainees arrested as the result of an unusual group

arrest on March 11, 2005, were, in fact, strip searched. At his deposition, Williams

testified that he was strip searched; the Defendants, however, claim that he was not, and

that he has changed his story. The Court has also previously noted that, if Williams was

strip searched following the March 11, 2005 incident at Niagara Falls City Court, “the

circumstances surrounding [that] search[] are, to say the least, unusual.” Docket No. 117

at 35. Specifically, the Court previously noted that, if those arrested on March 11, 2005

were strip searched, “it is far from certain that strip searching those arrestees was, under



                                            24
the strange and unique circumstances of the arrests, reasonable.” Id. at 36. Despite the

factual question concerning whether Williams was strip searched, the Defendants urge

the Court to grant their motion for summary judgment as to Williams. See Docket No.

118 at 2-5.

        After careful review of the record, the Court cannot conclude that this is one of

those “rare circumstance[s]” in which the Defendants are entitled to summary judgment

notwithstanding factual disputes in the record. Jeffreys v. City of New York, 426 F.3d

549, 554 (2d Cir. 2005).         In addition to Williams’ (admittedly equivocal) testimony that

he was strip searched on March 11, 2005, the Court has also considered Captain Engert’s

testimony that “there were other inmates who were there who we had brought [to court]

in the morning who were there for other reasons” who, it appears, were strip searched.

Docket No. 84-3 at 23. See also id. at 22 (“There were individuals that were strip

searched upon . . . entry.”) Although it is a close question, when the evidence is viewed

in the light most favorable to Williams—as it must be—the Defendants’ motion for

summary judgment as to Williams’ claims must be denied. 12 A trial will be necessary as

to Williams’ claims.

        The Court cannot ignore, however, that there appears to be a serious question

concerning whether Williams was strip-searched on March 11, 2005. The answer to that

question may be dispositive of Williams’ claims: If he was not strip searched, he has no

viable Fourth Amendment claim, and the Defendants are entitled to judgment against him.



12 The Defendants argue that, setting aside whether Williams was strip searched, “the type of ‘strip

searches’ described by Mr. Williams in relation to each of his arrests were the sort of ‘visual inspection’
searches approved by the Supreme Court in Florence.” Docket No. 118 at 4 n.1. Even if this was true,
however, it does not answer the question whether such a search was reasonable following an arrest for
which probable cause appeared to be clearly lacking and where it appeared that Williams would be released
shortly after his arrival at the NCJ.

                                                   25
If, on the other hand, Williams was strip-searched, his Fourth Amendment claims might

be viable, given the unique circumstances of his March 11, 2005 arrest.

       Federal Rule of Civil Procedure 42(b) states that, “[f]or convenience . . . or to

expedite and economize” proceedings, a court “may order a separate trial of one or more

separate issues.” Because the question whether Williams was strip searched on March

11, 2005 may be dispositive of his claims, and because of the serious questions

concerning whether he was, in fact, strip searched, the Court intends to bifurcate the trial

concerning Williams. The Court will conduct an initial trial limited to the question of

whether Williams was strip searched after he was arrested on March 11, 2005. If the jury

finds in favor of Williams, the Court will conduct additional proceedings as necessary.

       A conference to set a trial date is scheduled for February 1, 2019 at 9:00 a.m. Prior

to the conference, the parties shall confer regarding the estimated total length of the trial,

counsel’s availability through summer 2019, and any facts to which the parties might be

able to stipulate to streamline proceedings. At the conference, the parties should also be

prepared to address whether, if the jury finds for Williams, the remaining issues in this

case require a jury trial and, if so, whether the same jury must be retained.

   C. The Plaintiffs’ motion for partial summary judgment

       Prior to the Supreme Court’s decision in Florence, the Plaintiffs filed a motion for

partial summary judgment as to liability. That motion was premised on “a long line of

case authority within the Second Circuit that ha[d] found blanket strip searches of pretrial

detainees charged with misdemeanors and minor offenses to be unconstitutional.”

Docket No. 80 at 7. The Second Circuit has since recognized, however, that its prior case

law concerning the constitutionality of “visual body cavity searches” of misdemeanor



                                             26
arrestees “before [they are] placed in the general prison population” “is likely no longer

good law in light of” Florence. Gonzalez v. City of Schenectady, 728 F.3d 149, 161 (2d

Cir. 2013) (citing Shain v. Ellison, 273 F.3d 56, 60 (2d Cir. 2011)). Because the Plaintiffs’

motion for partial summary judgment was premised on since-overruled case law, the

Plaintiffs’ motion is denied.

                                      CONCLUSION

       For the reasons stated above, the Court denies the Plaintiffs’ motion to amend

(Docket No. 114); denies the Plaintiffs’ motion for partial summary judgment (Docket No.

80); and grants the Defendants’ motion for summary judgment (Docket No. 84) as to

Plaintiffs Page and Smith. The Defendants’ motion for summary judgment is denied as

to Plaintiff Williams. A meeting to set a trial date concerning the question whether Plaintiff

Williams was strip searched on March 11, 2005 is scheduled for February 1, 2019 at 9:00

a.m.

       This Decision and Order “adjudicates fewer than all the claims or the rights and

liabilities of fewer than all the parties.” Fed. R. Civ. P. 54(b). Thus, the Clerk of Court

shall not, at this time, enter judgment against Plaintiffs Page and Smith.

SO ORDERED.


Dated: January 3, 2019                              ___s/Richard J. Arcara________
       Buffalo, New York                           HONORABLE RICHARD J. ARCARA
                                                   UNITED STATES DISTRICT JUDGE




                                             27
